Per Curiam.
This is a suit in equity for an injunction enjoining the Eustis Agricultural Society and Corn Show, claimant, and the county treasurer of Frontier county, from selling or paying a 2,000-dollar county warrant drawn in favor .of the society named. A claim for $2,000 was presented to the county commissioners and allowed.
James M. Parrott, a taxpayer, is plaintiff herein. He applied for an injunction on the grounds that claimant was not entitled to the proceeds of a tax levy for a county agricultural society because its constitution, articles and by-laws had never been approved by the state board of agriculture as required by statute, and that published notice of the allowance of the claim was not given in time to permit an appeal from the decision of the county commissioners within the statutory period of ten days. Defendants challenged the sufficiency of plaintiff’s alleged grounds for an injunction. Upon a trial of the issues the district court dismissed the suit, and plaintiff appealed.
Upon a trial de novo a sufficient ground for the granting of an injunction has not been shown or an error found in the proceedings and judgment of the district court.
Affirmed.